Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 1 of 7 PageID #: 4669




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  JASON SETH PERRY,                                      )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )        No. 1:18-cv-03373-JRS-TAB
                                                         )
  GREGORY, et al.                                        )
                                                         )
                                 Defendants.             )


                       Order Discussing Motions for Preliminary Injunction

         Plaintiff, Jason Seth Perry ("Perry") initiated this lawsuit alleging that his medical

  providers have been deliberately indifferent to a variety of medical conditions. He has filed two

  motions for a preliminary injunction. He seeks injunctive relief in the form of an order that the

  medical providers ("Medical Defendants") ensure that he be taken to an outside doctor for a liver

  ultrasound and a liver biopsy, to a cardiac specialist for further cardiac testing, and be treated for

  the "bumps" on his body.

                                   I. Preliminary Injunction Standard

         "A preliminary injunction is an extraordinary equitable remedy that is available only when

  the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

  survive the threshold phase, a party seeking a preliminary injunction must satisfy three

  requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

  quotations omitted)). It must show that: (1) "absent a preliminary injunction, it will suffer

  irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

  remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

  merits." Id. Only if the moving party meets these threshold requirements does the court then
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 2 of 7 PageID #: 4670




  proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

  irreparable harm that the moving party would endure without the protection of the preliminary

  injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

  the requested relief." Id.

                                                 II. Facts

             A. Liver Condition

             Perry has been diagnosed with chronic Hepatitis C ("HCV"). Dkt. 412-1 ¶ 5. At an August

  5, 2019, visit with Dr. Byrd, Dr. Byrd noted that he advised Mr. Perry likely has some level of

  fibrosis of the liver, but only a liver biopsy would be definitive. Dkt. 407 p. 112. Dr. Byrd also

  stated that the liver has some regenerative capacity, but once an organ is subjected to chronic

  inflammation, it will likely never return to normal. Id.

             Perry has since completed a cycle of direct-acting antiviral medication. Dkt. 421-1 ¶ 5.

  After the treatment was completed, labs were ordered to ensure eradication of the virus. Id. ¶ 6. At

  first, there was some concern that Perry's HCV infection was not cured, but more recent labs have

  returned negative for HCV. Id. ¶ 7. Perry's tests for liver enzymes in June of 2020 were normal.

  Id. ¶ 8.

             Dr. Byrd testifies that because Mr. Perry has been cured of HCV and his labs show normal

  liver function, he does not believe a liver ultrasound is required. Dkt. 412-1 ¶ 9. Further, because

  of Perry's lack of symptoms and normal liver enzymes, the results of a liver biopsy would not alter

  treatment plans. Id. Perry asserts that Dr. Byrd told him he is a CTP 1 Class A, dkt. 407 p. 119,

  which indicates compensated cirrhosis. Dkt. 407 p. 256.




  1
      The CTP score is a tool used to help to determine the severity of cirrhosis. Dkt. 407 p. 256.
                                                     2
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 3 of 7 PageID #: 4671




         B. Heart Condition

         Mr. Perry also alleges that he has a history of heart problems. Dr. Byrd testifies that in

  2019, an EKG returned with a borderline abnormal finding. Dkt. 412-1 ¶ 13. In light of Mr. Perry's

  normal vitals, normal lab results, and normal appearance, however, Dr. Byrd states that there does

  not appear to be any significant cardiac abnormality. Id. Mr. Perry has been diagnosed with asthma,

  and at times has complained of shortness of breath, and has expressed anxiety. Id. Shortness of

  breath and anxiety can cause intermittent and mild chest pain, but Mr. Perry has not been diagnosed

  with any significant cardiac abnormality. Id. ¶ 14.

         C. Bumps

         Mr. Perry also complains of having "bumps" on his body that he believes are potentially

  cancerous. Dr. Byrd testifies that there is no indication that any of these bumps are cancerous or

  abnormal. Dkt. 412-1 ¶ 16. Dr. Byrd has never personally noticed or diagnosed Mr. Perry with an

  abnormal "bump" or any other lesion or abnormality consistent with cancer. Id. ¶ 17. If Mr. Perry

  had cancer to the extent that he was experiencing bumps all over his body, you would expect to

  see abnormal lab results, such as abnormal platelets, white blood cell count, lymphocytes, or other

  readings. Id. ¶ 18. Mr. Perry's lab results from June 4, 2020 were normal Id. This included a

  complete blood count and complete metabolic panel. Id.

                                             III. Discussion

         As explained below, Perry has established his right to injunctive relief on his request for a

  specialist consultation regarding treatment for his liver. But his is not entitled to injunctive relief

  on his other claims.




                                                    3
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 4 of 7 PageID #: 4672




         A. Likelihood of Success on the Merits

         The Medical Defendants argue that Perry cannot establish a likelihood of success on the

  merits of his claims. To state a valid Eighth Amendment claim for inadequate medical care, Perry

  must "allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious

  medical needs." Estelle v. Gamble, 429 U.S. 97, 106 (1976). A deliberate indifference claim is

  comprised of two elements: one objective and one subjective. McGee v. Adams, 721 F.3d 474, 480

  (7th Cir. 2013). The defendants do not dispute that Perry suffers from serious medical conditions.

  To demonstrate deliberate indifference to a serious medical judgment Perry must show that

  medical decisions were "such a substantial departure from accepted professional judgment,

  practice, or standards, as to demonstrate that [they] ... did not base the decision[s] on such a

  judgment." Proctor v. Sood, 863 F.3d 563, 568 (7th Cir. 2017).

                 1. Liver Condition

         The defendants argue that Perry does not have a likelihood of success on the merits of his

  claims related to his liver. Perry has received direct acting antiviral medication for his HCV

  diagnosis and lab results show that he now longer has HCV. Further, lab testing has revealed

  normal levels of liver enzymes in his blood. On the other hand, Perry points to Dr. Byrd's statement

  to him that he likely has some fibrosis of the liver and clinical guidance from the BOP which

  provides that a CTP Class A indicates cirrhosis of the liver. Because Dr. Byrd has told Perry that

  he likely has some fibrosis of the liver and other testing has indicated cirrhosis of the liver, Perry

  has provided sufficient evidence to show that he has a likelihood of success on the merits of his

  claim that he has not received adequate testing and diagnosis.




                                                    4
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 5 of 7 PageID #: 4673




                 2. Heart Condition

          The Medical Defendants next argue that Perry does not have any significant cardiac

  abnormality. In 2019, Perry had an EKG with a borderline abnormal finding. But, because of

  Perry's normal vitals, normal lab results, and normal appearance, further testing is not necessary.

          Perry has failed to show a reasonable likelihood of success on the merits of his claims

  regarding his cardiac care at this time. He has received diagnostic testing and evaluation. He has

  not presented evidence that this testing or treatment is outside the standards of professional

  judgment. Dr. Byrd's conclusion that Perry does not need to see a cardiologist is based on his

  understanding of the EKG when considered in conjunction with other indications of Perry's heart

  health. Because Perry has not presented evidence to suggest that this conclusion is "such a

  substantial departure from accepted professional judgment, practice, or standards, as to

  demonstrate that [Dr. Byrd] ... did not base the decision[s] on such a judgment" he has failed to

  show a reasonable likelihood of success on the merits of this claim. See Proctor, 863 F.3d at 568.

                 3. Bumps

          Finally, the Medical Defendants argue that Perry does not have a reasonable likelihood of

  success on the merits of his claims regarding "bumps" on his body because there is no indication

  that the bumps Perry perceives are cancerous or abnormal. Further, Perry's lab testing had not

  revealed abnormal results that would be consistent with cancer. Perry therefore has failed to show

  a reasonable likelihood of success on the merits of his claims that he has untreated "bumps" on his

  body.

          B. Irreparable Harm, Inadequate Legal Remedies, and Balance of Harm

          The defendants also argue that Perry has not shown that he will suffer irreparable harm.

  "Irreparable harm is harm which cannot be repaired, retrieved, put down again, atoned for . . . .



                                                   5
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 6 of 7 PageID #: 4674




  [T]he injury must be of a particular nature, so that compensation in money cannot atone for it."

  Graham v. Med. Mut. of Ohio, 130 F.3d 293, 296 (7th Cir. 1997). "[H]arm is considered irreparable

  if it "cannot be prevented or fully rectified by the final judgment after trial." Whitaker By Whitaker

  v. Kenosha Unified School District No. 1 Board of Education, 858 F.3d 1034, 1045 (7th Cir. 2017)

  (internal citations omitted). "The moving party must also demonstrate that he has no adequate

  remedy at law should the preliminary injunction not issue." Whitaker, 858 F.3d at 1046. "This does

  not require that he demonstrate that the remedy be wholly ineffectual." Id. (citing Foodcomm Int'l

  v. Barry, 328 F.3d 300, 304 (7th Cir. 2003)). "Rather, he must demonstrate that any award would

  be seriously deficient as compared to the harm suffered." Id. (quoting Foodcomm, 328 F.3d at

  304).

           Here, it is undisputed that Perry suffered from an HCV infection, which may have damaged

  his liver. If Perry has cirrhosis of the liver that is not being evaluated and treated, he is likely

  suffering unnecessary pain and continued delay in treating it may cause him irreparable damage.

  The Medical Defendants will suffer no significant harm by a referral to an outside physician or

  specialist to evaluate the condition of his liver. It is in the public interest to provide reasonable

  medical treatment for prisoners. Under these circumstances, the balance of equities tip in favor of

  Perry.

                                             III. Conclusion

           For the foregoing reasons, Perry's motions for injunctive relief, dkt. [406], and dkt. [440],

  are granted in part to the extent that the Medical Defendants, or their designee with the authority

  to do so, shall refer Perry to an outside specialist to examine Perry and evaluate the condition of

  his liver. The motions to supplement Perry's motion for a preliminary injunction, dkt. [441], dkt.

  [447], and dkt. [458], are granted consistent with this ruling.



                                                    6
Case 1:18-cv-03373-JRS-TAB Document 470 Filed 03/11/21 Page 7 of 7 PageID #: 4675




         The Medical Defendants shall report not later than April 10, 2021, that the referral has

  been made and an appointment has been scheduled as promptly as reasonably possible, taking into

  account the specialist's schedule. The specialist's treatment plan shall be followed.

  IT IS SO ORDERED.


  Date: 3/11/2021




  Distribution:

  JASON SETH PERRY
  138925
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                                   7
